6:20-cv-00152-RAW Document 2-2 Filed in ED/OK on 05/26/20 Page 1 of 4




                                                              Exhibit 2
                                                                 DEF 0338
6:20-cv-00152-RAW Document 2-2 Filed in ED/OK on 05/26/20 Page 2 of 4




                                                                 DEF 0339
6:20-cv-00152-RAW Document 2-2 Filed in ED/OK on 05/26/20 Page 3 of 4




                                                                 DEF 0340
6:20-cv-00152-RAW Document 2-2 Filed in ED/OK on 05/26/20 Page 4 of 4




                                                                 DEF 0341
